          Case 1:20-cv-00166-JPO Document 9 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YOVANNY DOMINGUEZ,
                                Plaintiff,
                                                                      20-CV-166 (JPO)
                     -v-
                                                                           ORDER
 IF BOUTIQUE LTD.,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on January 28, 2020. However, no appearance has been entered

on Defendant’s behalf, and no response to the complaint has been filed in the allotted time.

Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by June 5, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: May 21, 2020
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
